Citation Nr: 1709410	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO. 11-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2. Entitlement to service connection for keratosis. 

3. Entitlement to an initial evaluation in excess of 10 percent for right femoropatellar syndrome. 

4. Entitlement to an initial evaluation in excess of 10 percent for left femoropatellar syndrome. 

5. Entitlement to an initial compensable evaluation for a chronic lumbar strain. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2007. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction of the claim was subsequently transferred to the RO in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board's April 2014 remand order directed the AOJ to schedule the Veteran for VA examinations to assist in substantiating her claims for increased evaluation and service connection. The Veteran failed to report for such scheduled examinations.

However, the Board finds it likely that the Veteran failed to report for the examinations because the notices of examinations that were mailed to her were not sent to her correct address. Specifically, in a December 2014 report of general information, the Veteran's address was reported as changed to a street address of [redacted]. In August 2015 the VA contacted the Veteran to confirm her address; at that time, the [redacted] address was verified. Thereafter, in August and September 2015, notices for the scheduled examinations were sent to [redacted]. The Veteran failed to reply to these requests or to attend the scheduled examinations. However, following her failure to report for the examinations, in an April 2016 report of general information from a phone call with the Veteran, it was reported that she verified her current address as [redacted], with the last two numbers transposed. The Board further notes that at least one item of correspondence mailed to the [redacted] address-a December 2014 letter-was returned to the RO as undeliverable in January 2015.

Because it is unclear whether notices of the VA examinations were sent to the Veteran's correct address, the presumption of regularity does not apply. The Board thus finds that the Veteran should be afforded another opportunity for VA examinations, as set out in the April 2014 remand. The AOJ must first verify the Veteran's address-with particular emphasis on clarifying the exact street address, including the last two digits-and then ensure that notice of the scheduled examinations is sent to that address. An attempt should also be made to contact the Veteran via telephone to notify her of the scheduled examinations.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must take appropriate steps to verify the Veteran's current mailing address, to include attempting to contact the Veteran via the telephone numbers listed in her April 2007 VA 21-22 and in the most recent April 2016 report of general information, or by contacting her representative or any other appropriate entity. The AOJ must take particular care to confirm with the Veteran her exact street address, including specific clarification of the last two digits of her house number. All efforts must be documented in the claims file.

2. After completing the foregoing development and confirming the Veteran's exact current mailing address, schedule the Veteran for the following four VA examinations to determine the current level of severity of her lumbar spine and bilateral knee disabilities, and to determine the nature and etiology of her claimed keratosis and GERD.

Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address, as determined by the above-required development. It must also be indicated whether any notice that was sent was returned as undeliverable.

a) Lumbar Spine Examination-The claims folder should be made available to the examiner and reviewed in conjunction with the examination. 

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain. The examiner must also test the range of motion and pain of the lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by her visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part. The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner must also discuss whether any related neurologic symptoms are present and must discuss their association, if any, with the Veteran's lumbar spine disability, as well as the current severity of these symptoms.

b) Bilateral Knee Examination-The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain. The examiner should also test the range of motion and pain of the left and right knees in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by her visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part. The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should also address the presence and severity of any lateral instability or recurrent subluxation observed on examination or reported by the Veteran.

c) Skin Examination-The claims folder should be made available to the examiner and reviewed in conjunction with the examination. For any skin disability found, including keratosis, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service or is otherwise related to active military service. 

The examiner should provide reasons for the opinion, including consideration of the Veteran's lay statements. The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail. If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

d) Gastrointestinal Examination-The claims folder should be made available to the examiner and reviewed in conjunction with the examination. The examination should specifically include consideration of both GERD and esophageal disorders, to determine the nature and etiology of any gastrointestinal disability found to be present. 

For any gastrointestinal disability found, including GERD, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service or is otherwise related to active duty.

If, instead, any gastrointestinal disability is found to have pre-existed active military service, then the examiner should, as a clear and separate response, indicate what evidence has led to a conclusion that the disability pre-existed service. An opinion should be provided to indicate whether, from a medical perspective, the evidence undebatably shows that the disability pre-existed service, and whether there is undebatable evidence that the disability did not undergo a worsening during service beyond its natural progression.

The examiner should provide reasons for the opinions, including consideration of the Veteran's lay statements. The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

